                                                                                 E-FILED
                                                     Tuesday, 05 March, 2019 11:32:35 AM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

UNITED STATES OF                  )
AMERICA ex rel.                   )
THOMAS PROCTOR, et al.,           )
                                  )
           Relator,               )
                                  )
     v.                           )     No. 11-cv-3406
                                  )
SAFEWAY, INC.,                    )
                                  )
           Defendant.             )

                                OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     This matter comes before the Court on Defendant Safeway Inc.’s

(Safeway) Motion to Compel Government Agency to Allow Former

Government Employee to Testify in Accordance with Deposition Subpoena

(d/e 135-1) (Motion to Compel), and Safeway’s Renewed Motion for Leave

to Extend the Deadline for Deposing Former Government Employee in

Light of New Circumstances (d/e 134) (Renewed Motion for Leave). For

the reasons set forth below, the Motion to Compel is DENIED and the

Renewed Motion for Leave is DENIED AS MOOT.

                             BACKGROUND

     The Relator Thomas Proctor brings this qui tam action for violation of

the False Claims Act, 31 U.S.C. § 3729 et seq., and supplemental claims
                              Page 1 of 17
for violation of state false claims statutes. Amended Complaint (d/e 50).

Safeway operates pharmacies. Proctor alleges that the Defendant illegally

overcharged the federal and state government programs. The alleged

overcharging involved, among other things, fraudulently overstating

Safeway’s Usual & Customary prices for prescription medications. See

Amended Complaint, ¶¶ 90-140.

     Proctor filed the action on November 7, 2011. The United States

declined to intervene August 21, 2015. Notice of Election (d/e 23). The

matter was unsealed, and Safeway received notice of the lawsuit on

December 9, 2015. Safeway waived service on December 9, 2015.

Waiver of Service or Summons (d/e 28). Discovery commenced in

February 2017. See Opinion entered July 14, 2016 (d/e 67) (staying

discovery until resolution of pending Motion to Dismiss); Scheduling Order

entered February 2, 2017 (d/e 76).

     On November 16, 2018, Safeway issued a subpoena (Subpoena) to

Cynthia Tudor, Ph.D., to appear and be deposed on November 28, 2018.

Safeway issued the Subpoena more than 17 months after discovery

commenced. Discovery was scheduled to close 14 days later on

November 30, 2018. See Text Order entered October 4, 2018.




                               Page 2 of 17
     Dr. Tudor formerly was the Deputy Center Director of the Centers for

Medicare and Medicaid Services (CMS) and former Director of the

Medicare Drug Benefit and C&D Data Group. This Court previously noted

that Dr. Tudor authored a memorandum relevant to this case for discovery

purposes at least:

     Dr. Tudor authored a memorandum dated October 11, 2006,
     which provided guidance regarding situations in which covered
     individuals can purchase prescriptions drugs from pharmacies
     at cash discount prices (Lower Cash Price Policy
     Memorandum). Proctor quoted from the Lower Cash Price
     Policy Memorandum in paragraph 102 of the First Amended
     Complaint (d/e 50). The Lower Cash Price Policy, set forth in
     the Lower Cash Price Policy Memorandum, is incorporated into
     Chapter 14, § 50.42 of the Centers for Medicare and Medicaid
     Services’ 2006 Medicare Prescription Drug Benefit Manual. See
     Relator’s Response to Defendant’s Motion for Leave to
     Schedule Deposition of Former Government Representative
     Within Two Weeks of Discovery Cutoff [d/e121] (d/e 124)
     (Relator’s Response), at 3.

Opinion entered December 3, 2018 (d/e 126) (Opinion 126), at 3.

     On November 16, 2018, Safeway’s counsel also sent a letter to

Seema Verma, Acting Administrator for CMS, asking CMS to authorize Dr.

Tudor to testify. Federal regulations require agency authorization before an

employee or former employee of CMS may testify concerning information

acquired in the course of performing official duties. 45 C.F.R. §§ 2.1- 2.6




                                Page 3 of 17
(Touhy Regulations).1 The regulations apply to all employees of the

Department of Health and Humans Services (Department) other than the

employees of the Food and Drug Administration. 445 C.F.R. § 2.1. CMS

could only allow Safeway’s request for Dr. Tudor’s testimony if CMS

determined, “after consultation with the Office of General Counsel, that

compliance with the request would promote the objectives of the

Department.” 45 C.F.R. § 2.3. CMS has previously authorized another

former CMS employee, Leslie Norwalk, to testify in this case. November

16 Letter, Attachment B, Letter from Demetrios Kouzoukas, Deputy

Administrator and Director of CMS to Attorney Robinson dated October 2,

2018.

        Safeway requested authority for Dr. Tudor to testify on the following

topics (Deposition Topics):

        Specifically, Ms. Tudor is expected to testify on the following
        specific topics:

               1.      Memorandum, dated October 11, 2006, from
                       Cynthia Tudor to All Part D Sponsors, regarding the
                       HPMS Q & A- Lower Cash Price Policy (See
                       Attachment A); and

               2.      Medicare Part D’s “Lower Cash Price Policy,”
                       including but not limited to CMS’s objectives for the
                       Policy (see Attachment A; see also Medicare

1
 The name Touhy comes from the Supreme Court decision that upheld this type of regulations, United
States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951).
                                          Page 4 of 17
                 Prescription Drug Benefit Manual, Ch. 14, 50.4.2 –
                 Beneficiary Cash Purchases (Rev. 12, 03/19/2010)
                 and (Rev. 17, 08/23/2010)).

Safeway Inc.’s Supplemental Memorandum in Support of Motion to Compel

Government Agency to Allow Former Government Employee to Testify in

Accordance with Deposition Subpoena (d/e 142) (Safeway Memorandum),

Exhibit A, Letter dated November 16, 2018, from attorney Frederick

Robinson to Seema Verma (November 16 Letter), at 1. Safeway noted that

CMS previously authorized Norwalk to testify as an expert in this case.

Safeway explained that it sought Dr. Tudor’s testimony to resolve a dispute

between Norwalk’s opinions and those of the Relator’s expert:

     Please note that CMS has previously approved a Touhy
     request in this matter, thus recognizing the importance of this
     type of agency testimony, with respect to the expert testimony
     of Leslie Norwalk, one of Defendant’s experts. Because Ms.
     Norwalk did not author the “Lower Cash Price Policy”
     memorandum and Relator’s counsel has a contrary
     interpretation of the policy, Ms. Tudor’s testimony as to the
     policy she authored is needed to clarify a key piece of evidence
     in this matter.

November 16 Letter, at 1. Safeway stated further:

     Relator’s expert, Dr. Kenneth Scafermeyer, provided an opinion
     regarding CMS’s interpretation of the Lower Cash Price Policy
     in his expert report. Ms. Leslie Norwalk, former Acting
     Administrator of CMS and Defendant’s expert witness in the
     Proctor case, has opined that Relator’s interpretation of the
     Lower Cash Price Policy as applicable to Defendant’s discount
     pharmacy programs is incorrect. Ms. Tudor, as the author of
     the memo and an individual with firsthand knowledge regarding
                               Page 5 of 17
      CMS’s reasoning for developing the policy, is in a unique
      position to provide specific, limited fact witness testimony
      regarding the interpretation and application of CMS’s Lower
      Cash Price Policy, and such testimony is directly relevant to
      Relator’s claims in the litigation.

Id. at 3. Safeway stated that Dr. Tudor’s testimony would be “likely to

include Ms. Tudor’s understanding of CMS’s intent and objectives that were

driving the policy and the resulting Memorandum,” and the “reasons for

developing this policy, changes to the Policy over time, and explain how

this policy functions in practice, particularly with respect to prescription drug

discount programs.” Id.

      Safeway further stated that Dr. Tudor had special experience and

expertise that allowed her to provide evidence that Safeway could not get

elsewhere:

      Ms. Tudor is uniquely suited to discuss authoritatively and
      comprehensively the [Deposition Topics]. Ms. Tudor worked at
      CMS for almost 25 years, during which time she served as
      Deputy Center Director of CMS and as the Director for the
      Medicare Drug Benefit and C&D Data Group, among others.
      During her tenure in these high-ranking positions within CMS,
      Ms. Tudor gained a deep familiarity with the statutes,
      regulations, and CMS guidance governing Medicare Part D,
      including the Lower Cash Price Policy for Medicare Part D. With
      the experience and expertise noted above, Ms. Tudor is in a
      unique position to accurately and comprehensively educate the
      finder of fact in the Proctor action regarding the Lower Cash
      Price Policy and 2006 memorandum regarding the policy, which
      she authored. These issues are complicated and outside the
      scope of knowledge of most juries and judges.

                                 Page 6 of 17
Id. at 3.

      Safeway stated that the testimony was in the interest of the

Department to present complete and accurate testimony about the Lower

Cash Price Policy in this action. Safeway stated further, that, “[T]he United

States government, more broadly, has an interest in this lawsuit, and full

disclosure of decision-making information, would promote the government’s

objectives.” Id. at 4.

      Proctor moved to quash the Subpoena and Safeway moved to extend

the discovery deadline to secure permission from CMS to depose Dr.

Tudor. The Court denied the request to quash the Subpoena and gave

Safeway until December 14, 2018 to depose Dr. Tudor. Opinion 126, at

11.

      On December 7, 2018, CMS Deputy Director Kouzoukas denied

Safeway’s request to authorize Dr. Tudor to testify pursuant to the

Subpoena. Kouzoukas recited the applicable Touhy regulations and

caselaw which established that former CMS employees may not testify on

matters learned while performing official duties unless CMS determines

that the requested testimony would promote the objectives of the

Department. Kouzoukas then explained the basis of the denial of

Safeway’s request:

                                Page 7 of 17
            CMS not been provided a compelling argument that
      would support allowing CMS to authorize this testimony, and
      permitting Dr. Tudor’s testimony would not promote the
      objectives of the Department. First, based on conversations
      with CMS employees who worked most closely with Dr. Tudor,
      she may lack personal knowledge about your proposed topics.
      Second, the specific topics about which you seek Dr. Tudor’s
      testimony seem calculated to elicit Dr. Tudor’s opinions as
      opposed to her personal knowledge. Finally, the proposed
      topics risk eliciting testimony that would be protected by the
      deliberative process privilege and/or attorney-client privilege.

Safeway Memorandum, Exhibit C, Letter dated December 7, 2018, from

Deputy Director Kouzoukas to Attorney Robinson (December 7 Letter).

      On December 14, 2018, Safeway filed the Motion to Compel in the

United States District Court for the District of Maryland because Dr. Tudor

resided in that District and filed in this Court a Motion for Leave to extend

the time to depose Dr. Tudor. On January 2, 2019, this Court denied

Safeway’s request to extend the time further to depose Dr. Tudor. Text

Order entered January 2, 2019. On January 3, 2019, the District Court for

the Eastern District of Maryland transferred the Motion to Compel to this

Court. District of Maryland Docket Sheet (d/e 135), at 2, Order entered

January 3, 2019 (District of Maryland d/e 8). On January 4, 2019, Safeway

filed the Renewed Motion for Leave to extend the time to depose Dr. Tudor.

The parties completed briefing the Motion to Compel on February 25, 2019

when the Court granted Safeway leave to file a reply. Text Order entered

                                 Page 8 of 17
February 25, 2019; Safeway Inc.’s Reply in Support of Motion to Compel

Government Agency to Allow Former Government Employee to Testify in

Accordance with Deposition Subpoena (d/e 146).

                                  ANALYSIS

      Safeway seeks judicial review of CMS’s decision not to authorize Dr.

Tudor to testify pursuant to the Subpoena. Courts have allowed parties to

use a motion to compel as a means of seeking judicial review of such

decisions. See Estate of Belbachir ex rel Belbachir v. United States, 2010

WL 3239444, at *2 (N.D. Ill. August 13, 2010); Barnett v. Illinois State Bd.

of Illinois, 2002 WL 1560013, at *1 (N.D. Ill. July 2, 2002).

      The Court reviews the decision under the Administrative Procedures

Act (APA), 5 U.S.C. § 701 et seq. Edwards v. United States Department of

Justice, 43 F.3d 312, 316-17 (7th Cir. 1994). The APA authorizes this Court

to set aside CMS’s decision to not allow Dr. Tudor to testify if the decision

is arbitrary and capricious. 5 U.S.C. § 706(2)(A). The Supreme Court has

discussed at length the scope of review under this standard:

      The scope of review under the “arbitrary and capricious”
      standard is narrow and a court is not to substitute its judgment
      for that of the agency. Nevertheless, the agency must examine
      the relevant data and articulate a satisfactory explanation for its
      action including a rational connection between the facts found
      and the choice made. In reviewing that explanation, we must
      consider whether the decision was based on a consideration of
      the relevant factors and whether there has been a clear error of
                                 Page 9 of 17
     judgment. Normally, an agency rule would be arbitrary and
     capricious if the agency has relied on factors which Congress
     has not intended it to consider, entirely failed to consider an
     important aspect of the problem, offered an explanation for its
     decision that runs counter to the evidence before the agency, or
     is so implausible that it could not be ascribed to a difference in
     view or the product of agency expertise. The reviewing court
     should not attempt itself to make up for such deficiencies: we
     may not supply a reasoned basis for the agency's action that
     the agency itself has not given. We will, however, uphold a
     decision of less than ideal clarity if the agency's path may
     reasonably be discerned.

Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co.,

463 U.S. 29, 43 (1983) (internal citations and quotations omitted).

     In this case, CMS’s explanation reasonably showed a rational

connection between the facts and choice made. CMA had to determine

whether allowing Dr. Tudor to testify on the Deposition Topics would

promote the objectives of the Department. 45 C.F.R. § 2.3. CMS

determined that letting Dr. Tudor testify about the Deposition Topics would

not promote the objectives of the Department for three reasons: (1) CMS

representatives talked to employees who worked most closely with Dr.

Tudor and determined that she may lack personal knowledge about the

topics on which Safeway wanted her to testify; (2) the Deposition Topics

seemed calculated to elicit opinions rather than facts based on personal

knowledge; and (3) testimony on the Deposition Topics posed a risk of



                               Page 10 of 17
disclosure of information protected by the deliberative process privilege or

the attorney-client privilege.

      The extent of Dr. Tudor’s knowledge about the Lower Cash Price

Policy and the Lower Cash Policy Memorandum would be relevant to

determining whether she could provide testimony that would promote the

objectives of the Department. Employees who worked closely with Dr.

Tudor were likely to know the extent of her personal knowledge about the

Lower Cash Price Policy and the circumstances of the drafting of the Lower

Cash Price Policy Memorandum. Upon learning from these employees that

Dr. Tudor had limited knowledge on the Deposition Topics, CMS could

reasonably conclude that Dr. Tudor’s proposed testimony would not

promote the objectives of the Department.

      CMS also reasonably determined that the Deposition Topics posed

the risk that Dr. Tudor would provide opinions in her deposition. Safeway

specifically included in the Deposition Topics, testimony about “CMS’s

objectives for the” Lower Cash Price Policy. November 16 Letter, at 1.

Safeway further stated it wanted to elicit testimony from Dr. Tudor to

resolve the conflicting opinions of experts Norwalk and Scafermeyer.

November 16 Letter, at 3. Safeway said that it wanted Dr. Tudor’s

testimony because she had the expertise to “educate the finder of fact” on

                                 Page 11 of 17
complicated issues in this case that were “outside the scope of knowledge

of most juries and judges.” Id. Safeway’s description of Dr. Tudor’s

proposed testimony closely tracked Rule of Evidence 702(a) the purpose of

expert testimony, “[T]he expert’s scientific, technical, or other specialized

knowledge will help the trier of fact to understand the evidence or to

determine a fact in issue.” Fed. R. Evid. 702(a). CMS could reasonably

conclude that Safeway would elicit expert testimony from Dr. Tudor to

educate the Court, and that such testimony would likely result in her

rendering opinions on matters of interest to CMS, including CMS goals and

policies underlying the Lower Cash Price Policy. CMS could reasonably

conclude that allowing a former employee to opine on such matters would

not promote the objectives of the Department.

      Lastly, CMS also reasonably determined that the testimony would

create a risk that Dr. Tudor would disclose privileged information, and that

creating such a risk would not promote the objectives of the Department.

The deliberative process privilege protects communications within a

governmental agency that were part of such agency’s decision-making

process. United States v. Zingsheim, 384 F.3d 867, 872 (7th Cir. 2004);

United States v. Farley, 11 F.3d 1385, 1389 (7th Cir. 1993). The attorney-

client privilege protects confidential communications between a client and

                                Page 12 of 17
his attorney that constitute legal advice or tend to reveal the substance of a

client’s confidence. See Judson Atkinson Candies, Inc. v. Latini-Hohberger

Dhimantec, 529 F.3d 371, 388 (7th Cir. 2008); United States v. Evans, 113

F.3d 1457, 1461 (7th Cir. 1997). Safeway stated that it wanted Dr. Tudor to

testify about the formulation of the Lower Cash Price Policy and the

preparation of the Lower Cash Price Policy Memorandum. November 16

Letter, at 3. Safeway further stated that her testimony would provide “full

disclosure of decision-making information,” presumably full disclosure of

CMS’s decision-making. Id., at 4. CMS could reasonably conclude that

disclosure of decision-making information concerning the development and

implementation of the Lower Cash Price Policy could put at risk the

disclosure of confidential information protected by these two privileges.

      For all these reasons, the decision by CMS that the proposed

testimony did not promote the objectives of the Department are rational and

are not arbitrary or capricious.

      Safeway argues that CMS is wrong about the extent of Dr. Tudor’s

knowledge of the Deposition Topics. Safeway presents evidence, including

a declaration of one of its attorneys to support this argument. Safeway

Memorandum, at 8-9, and Exhibit H, Declaration of Selina Coleman. In

conducting judicial review, this Court does not substitute its judgment for

                                   Page 13 of 17
CMS. This Court only determines whether CMS provided a reasonable

basis for its decision. The scope of Dr. Tudor’s familiarity with the

Deposition Topics was a valid consideration when deciding whether her

proposed testimony would promote the objectives of the Department.

Relying on the opinions of fellow employees was reasonable.

      Safeway noted that this Court found that Dr. Tudor had personal

knowledge of the Deposition Topics. Opinion 126, at 7. This Court,

however, did not address the level of her knowledge or whether her

knowledge of these topics would promote the objectives of the Department.

CMS used a reasonable process of inquiring of fellow employees to

ascertain Dr. Tudor’s knowledge of the Deposition Topics. CMS’s reliance

on such information was not arbitrary or capricious.

      Safeway also argues that CMS’s decision was arbitrary and

capricious because this Court’s Opinion 126 already rejected all of CMS’s

reasons for not authorizing Dr. Tudor’s testimony. Safeway is mistaken. In

Opinion 126, this Court decided the Relator’s motion to quash the

Subpoena and Safeway’s motion to extend discovery schedule to allow Dr.

Tudor’s deposition. In doing so, the Court applied Federal Rules of Civil

Procedure 16, 26, and 45. Rules 16, 26, and 45 required the Court to

balance the principles of liberally allowing discovery of information that is

                                Page 14 of 17
proportional to the needs of the case, the burden of the discovery process

on the deponent and the parties, and the impact of extending the discovery

schedule on the parties and the public’s interest in prompt resolution of

cases. See Opinion 126, at 6-10; Fed. R. Civ. P. 16(a), 26(b)(1), 45(d).

This Court nowhere considered whether Dr. Tudor’s testimony promoted

the objectives of the Department. The Court, further, specifically

acknowledged that CMS might decide not to allow Dr. Tudor to testify.

Opinion 126, at 9. CMS did so. Opinion 126 does not conflict with CMS’s

determination.

     Safeway argues that the Court should reverse CMS’s decision

because Dr. Tudor’s testimony is important to its case. Safeway relies on

the Supreme Court’s decision in Universal Health Services v. United States

ex rel. Escobar, __ U.S. __, 136 S.Ct. 1989 (2016). The Universal Health

Services case does not address judicial review under the APA. The case is

not relevant to the issue before the Court. The Department’s Touhy

regulations required CMS to decide whether the requested testimony

promoted the objectives of the Department. 45 C.F.R. § 2.3. CMS had to

follow that regulation. CMS did so. CMS denied the request and explained

the basis of that decision. CMS’s explanation showed that the decision

was “rationally connected to the facts presented.” Motor Vehicle Mfrs.

                               Page 15 of 17
Ass’n of U.S., Inc., 463 U.S. at 43. The decision was not arbitrary or

capricious. The Universal Health Services case does not apply.

      Safeway finally argues that CMS must let Dr. Tudor testify because

the United States stands to benefit if the Relator prevails in this underlying

case. Safeway argues that the United States is a real party interest in this

case, and so, cannot properly withhold a key witness. The Court again

disagrees. CMS had to follow the Department’s Touhy regulation. That

regulation required CMS to decide, in consultation with the Department’s

Office of General Counsel, whether complying with the request would

promote the objectives of the Department. 45 C.F.R. § 2.3. CMS did so

and gave an explanation that showed a rational connection of the decision

to the facts. CMS was not authorized to consider whether the United

States generally had some obligation to let Dr. Tudor testify because of

some equitable sense of fairness. Judicial review standards under the APA

similarly do not allow this Court to consider this “fairness” argument when

reviewing the CMS decision.

      Because the Court upholds CMS’s decision not to allow Dr. Tudor to

testify, Safeway’s request for additional time to take her deposition is moot.

      THEREFORE, IT IS ORDERED that Defendant’s Motion to Compel

Government Agency to Allow Former Government Employee to Testify in

                                Page 16 of 17
Accordance with Deposition Subpoena (d/e 135-1) is DENIED, and

Defendant’s Renewed Motion for Leave to Extend the Deadline for

Deposing Former Government Employee in Light of New Circumstances

(d/e 134) is DENIED as moot.

ENTER: March 5, 2019




                           s/ Tom Schanzle-Haskins
                           TOM SCHANZLE-HASKINS
                      UNITED STATES MAGISTRATE JUDGE




                               Page 17 of 17
